DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-11) in the reply filed on 6/10/2021 is acknowledged.  The traversal is on the ground(s) that there exists no serious burden to the Examiner during search and examination and that there appears to be an overlap of search between the inventions.  This is not found persuasive.  Examiner notes that there does indeed exist a burden of search due to the following: 
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.  Examiner notes that each of the inventions would require separate and different classification searches (see original Restriction Requirement) and search queries that would place a serious search burden on the Examiner.  
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of 

The requirement is still deemed proper and is therefore made FINAL.

Claims 12-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/10/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Fujita (US 4220808).
	Re Clm 1:  Fujita discloses (figs 3, 4, and 11) an endplate comprising: a base (34) with a first end (bottom, attached to member 32) separated from a second end (top end of 34) separated by a curved sidewall centered around a longitudinal axis (see figs); and a set of tube tabs (figs 3 and 4: “38”; fig 11: “64” ) flexibly coupled to the base and extending from the second end, wherein each of the set of tube 
	Re Clm 2:  Fujita discloses a set of structural supports (e.g. 40 in figs 3 and 4; and structure between “64” in fig 11) fixedly coupled to the base and extending from the second end, wherein the set of structural supports is generally oriented in the direction of the longitudinal axis (see figs).
	Re Clm 3:  Fujita discloses wherein the set of structural supports is a plurality of curved sidewalls arranged around an aperture at the second end of the base (see figs).
	Re Clm 4:  Fujita discloses wherein the set of tube tabs are interspersed between the plurality of structural supports (see figs).
	Re Clm 5:  Fujita disclose wherein the set of tube tabs and the plurality of structural supports is arranged around an aperture in the second end of the base (see hollow section of base).
	Re Clm 6:  Fujita discloses wherein the set of tube tabs comprises at least two tube tabs, and wherein each of the tube tabs is arranged around an aperture in the second end of the base (see figs).
	Re Clm 7:  Fujita discloses wherein the set of tube tabs are asymmetrically disposed around an aperture at the second end of the base.  Examiner notes that 38a1 (figs 3 and 4) is different than the other tabs 38 and therefore are asymmetrical , and that tabs 64 (fig 11) are also asymmetrical.  

Claims 1 and 8-11 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Tassaroli (US 8943943).
Re Clm 1:  Tassaroli discloses (figs 3) an endplate (100) comprising: a base (outside structure) with a first end (left/front) separated from a second end (right/back) separated by a curved sidewall (see figs) centered around a longitudinal axis (see figs); and a set of tube tabs (501) flexibly coupled (see bottom of col 5) to the base and extending from the second end (longitudinally outward past the second 
	Re Clm 8:  Tassaroli discloses a set of carrier tabs (including 503, 504, 505) recessed into the curved sidewall (see figs), wherein each of the set of carrier tabs comprises a flange (503) projecting radially outward relative to the curved sidewall.
	Re Clm 9:  Tassaroli discloses wherein at least one of the set of carrier tabs comprises an alignment pin extending member 504).
	Re Clm 10:  Tassaroli discloses wherein each of the set of carrier tabs is an L-shaped tab (different legs of 503, 504, and 505 appear to form an L-shape).
	Re Clm 11:  Tassaroli discloses wherein each of the set of carrier tabs is flexibly coupled to the base to allow the flange to flex relative to the base (elastic properties of tabs disclosed in col 5, line 54).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678